                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 19-CR-1017 CJW-MAR
 vs.                              ORDER REGARDING MAGISTRATE
                                        JUDGE’S REPORT AND
 DESHONE LEE DODSON,
                                         RECOMMENDATION
           Defendant.               CONCERNING DEFENDANT’S
                                           GUILTY PLEA
                      ____________________

                    I.       INTRODUCTION AND BACKGROUND
       On June 4, 2019, a one-count Indictment was filed against defendant.            On
October 10, 2019, defendant appeared before United States Magistrate Judge Mark
Roberts and entered a plea of guilty to count one of the Indictment. On October 10,
2019, Judge Roberts filed a Report and Recommendation in which he recommended that
defendant’s guilty plea be accepted. The parties did not file objections to Judge Roberts’
Report and Recommendation. The Court, therefore, undertakes the necessary review
of Judge Roberts’ recommendation to accept defendant’s plea in this case.
                                    II.   ANALYSIS
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s report
and recommendation is as follows:
              A judge of the court shall make a de novo determination of
              those portions of the report or specified proposed findings or
              recommendations to which objection is made. A judge of
              the court may accept, reject, or modify, in whole or in part,
              the findings or recommendations made by the magistrate
              judge.

28 U.S.C. § 636(b)(1)(C).
       Where parties make no objections to a magistrate’s report and recommendation,
the Court reviews the magistrate’s report and recommendation for clear error.           28
U.S.C. § 636(b)(1)(A). Similarly, Federal Rule of Criminal Procedure 59(b) provides
for review of a magistrate judge’s report and recommendation on dispositive motions,
where objections are made, as follows:
              The district judge must consider de novo any objection to the
              magistrate judge’s recommendation. The district judge may
              accept, reject, or modify the recommendation, receive further
              evidence, or resubmit the matter to the magistrate judge with
              instructions.

FED. R. CRIM. P. 59(b)(3).1
       In this case, the parties filed no objections, and it appears to the Court upon review
that Judge Roberts’ findings and conclusions are not clearly erroneous. Therefore, the
Court ACCEPTS Judge Roberts’ Report and Recommendation of October 10, 2019, and
ACCEPTS defendant’s plea of guilty in this case to count one of the Indictment.
       IT IS SO ORDERED this 25th day of October, 2019.




                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




1
   United States v. Cortez-Hernandez, 673 F. App’x 587, 590-91 (8th Cir. 2016) (per curiam),
suggests that a defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed.



                                             2
